Title: To Benjamin Franklin from John Bondfield, 26 June 1779
From: Bondfield, John
To: Franklin, Benjamin


Sir
Bordeaux 26 June 1779
Captain John Green arrived here the 23d Inst. to which port he had been carried by a privateer that took him on his passage from Philadelphia, he destroy’d all his Letters & papers these miscarriages cruelly suspend the execution of the proposed Operations of our friends on the other side whose disapointments as well as Loss’s come heavy.
A Courier from Madrid past thro’ this City yesterday in the afternoon with dispatches for Versailles by the last advices The French & Spanish Fleets were stil at Couronna. We are without any interesting occurences on this Coast. I have the Honor to be respectfully Sir Your most Obedient Humble Servant
John Bondfield

the Captain had Letters for Mons De Vergennes & the Comte D’Arranda wch he destroy’dPassi His Excellency B Franklin Esq
 
Addressed: His Excellency Benj Franklin / Esq / Plenipoty. from the United States / at / Paris
Notations in different hands: Jonh. Bondfield. 26. juin 1779. / Bourdeaux
